UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6500



HAROLD BOYD, JR.,

                  Petitioner - Appellant,

             v.


SUPERINTENDENT J. HAYNES,

                  Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:07-hc-02081-FL)


Submitted:    September 16, 2008        Decided:   September 19, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harold Boyd, Jr., Appellant Pro Se. Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Harold Boyd, Jr., seeks to appeal the district court’s

order granting summary judgment in favor of Respondent on one of

Boyd’s claims.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Boyd seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny

leave to proceed in forma pauperis and dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                                 2